Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on February 5, 2022.

Claims 1-11 are pending. Claim 1 has been amended.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via 
 Dunn does not teach the second process cycle, the exhaustion temperature and time and the properties of the claimed dynamic viscosity, leaching amount of claim 9.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092) and in jet dyeing machines (paragraph 0102). Bender teaches a process with exhaustion at 80°C, which meets the claimed limitation of above 60°C or 120 degrees C for 45 minutes (paragraph 0122, 0182). Bender teaches covalent bonding of the antimicrobial to the textile (paragraph 0109). Bender teaches first drying to remove water and then curing if needed (paragraph 0111). Bender teaches any blend of natural fibers such as cotton and cellulose (paragraphs 0002,0020) and polyester fibers (paragraph 0106). Bender teaches getting germ reduction of more than 99.99% against staphylococcus aureus using ATCC test 6538 after 30 wash cycles (paragraphs 0172, 0157,0150).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by first exhausting the textile with a 
It would have been obvious to dry the textiles of Dunn and McDaniel by evaporating water followed by curing as Bender teaches first drying to remove water and then curing if needed (paragraph 0111). Drying to remove water and curing provide a means to durably fix the antimicrobial to the textile material. It would have been further obvious to achieve the staphylococcus aureus reduction values using ATCC test 6538 as Bender teaches the combination of similar antimicrobials in similar exhaustion methods of application to similar textiles provides germ reduction of more than 99.99% after 30 wash cycles.

Regarding the leaching properties cited in claim 9, the claim is constructed in a manner such that the “wherein” language describes a leaching capability property of the fabric being treated according to the method of claim 1, if the textile were to be subject to the soaking and extraction method of the claim. The examiner interpreted the claim language such that this method did not need to be conducted rather the textile treated by the method of claim 1 would be capable of having this property if treated by the claimed soaking and extraction. It would have obvious to arrive at this at most 5.0 ppm leaching as  the prior art teach similar exhaustion methods of similar antimicrobials to similar textiles in a durable manner which is present after 30 wash cycles which is a water soaking method. Optimizing to maximize durability of the antimicrobial finish on the textile is obvious for a long term antimicrobial property on the fabric. Nothing is unobvious through routine experimentation to reduce the leaching value to near zero to maintain the antimicrobial benefit on the textile and the prior art recognize the desire for the antimicrobial agents to be durably fixed to the fabrics and be wash durable through multiple launderings. 
	Regarding the dynamic viscosity, applicant has not demonstrated the criticality of this value. The prior art teach collectively teach  similar combinations of similar . 

Response to Arguments
Applicant's arguments filed regarding Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706) have been fully considered but they are not persuasive. Dunn clearly teaches applying the antimicrobials by an exhaust process (0028) and drying and curing to fix the antimicrobial agent to the fabric (paragraph 0029). Dunn clearly teaches that the finishing process is not limited to antimicrobial agents and binders and padding, spraying, foam, etc are just examples of methods of application (paragraph 0029). Bender teaches that after exhaust antimicrobial application the antimicrobials are dried and cured if needed. Using convention known drying and curing temperature ranges in any type of finishing process, and the examiner would argue exhaust dyeing is a type of finishing process, would be obvious as Dunn teaches antimicrobials are fixed to the substrate using drying and curing and Bender teaches exhaustion of antimicrobials is followed by drying and curing. Dunn teaches in dyeing and .  
Dunn allows for selection from the 212-430 degree F temperature (100-221°C) through routine experimentation by one of ordinary skill in the art. Selection from a range is obvious absent unexpected results demonstrated through comparative data for a particular subset of the range. Applicant alleges the unexpected data results of selection from the range on pages 85-96 of the specification from page 92-84 and Figures 9-14. The examiner argues this data is not commensurate in scope with the claims as the claim is much broader than the scope of the data. The claims are to any fabric but the data are for Example A: 100% cotton treated with 1% poyhexamethylene biguanide, 0.8% dimethyloctadecyl[3-(trimethyloxysilyl)propyl] ammonium chloride and 1% polyglucosamine and Example B: 65%polyester/35%cotton using 0.35% polyhexamethylene biguanide, 0.8% dimethyloctadecyl[3-(trimethyloxysilyl)propyl] ammonium chloride. Examples A and B contains silver and propiconazole no longer claimed and the exhaust temperatures were 40-80°C, treatment times were 15-130min, drying was at 120°C and curing at 180°C for figures 3-6. For figures 9-14,  fabric samples A and B were again used with 80 degree exhaust for 60 min, curing at 120-180°C. None of the claimed concentrations of ingredient, times or temperatures are in the main claims. The data contain ingredients not in the claims, silver and propiconazole. Therefore these data are not commensurate in scope with the claims, and the data cannot be assumed to extent to the broader disclosure of the claims. It is noted that chitosan is listed as the polyglucosamine additive and this additive is excluded from 34. Accordingly, since the . 
Applicant's arguments filed regarding McDaniel have been fully considered but they are not persuasive. Dunn teaches an exhaust process for application to the textiles in paragraph 0028. While Dunn does not teach the second application is known to be advantageous from McDaniel that multiple applications of antimicrobial to a surface is desirable for a complete coating.  McDaniel explicitly teaches that when semi-porous materials such as fabrics are treated it is within the scope of the invention to impregnate the substrate with the antimicrobial and the liquidity of the composition is capable of penetrating into the pores of the substrate, therefore the antimicrobial is deposited onto the internal surfaces as well as the exterior ones (column 35, lines 20-40). This directly rebut applicant’s argument that the coatings are simply surface coatings as they are definitively taught by McDaniel as impregnating agents of the internal spaces of the porous fiber. One of ordinary skill in the art would clearly have been motivated to apply the antimicrobial treatment internally and to the surface and use repeat applications and different techniques as needed to ensure inhibiting microbe growth inside and on the surface of any fabric, especially those outdoors as McDaniel clearly teaches indoor and outdoor materials such as fabrics and stone walls are susceptible to mold. Since stone and fabrics are listed together it is understood that they can be treated similarly by the impregnation methods, including porous outdoor concrete and outdoor and indoor fabrics (column 34, lines 24-38). McDaniel is not relied upon for the exhaustion step taught by Dunn but for the additional step of padding and multiple coatings.   The examiner strongly argues McDaniel clearly recognizes multiple treatments for any type of substrate including . 
Applicant’s arguments about exhaust methods being extensive and not repeated are conclusory and not supported by any evidence. Applying a second treatment for complete application is obvious or using another antimicrobial to treat against a different microbe is also obvious. Applicant’s arguments that the antimicrobials of Dunn are not compatible with those of McDaniel or Bender is conclusory and also not supported by evidence. McDaniel is not relied upon for the type of antimicrobial already taught in Dunn, but rather to demonstrate multiple applications of antimicrobials are standard in the art. Accordingly the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.